DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, 8-11, 13, 15, 17-20, 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Shammari U.S. PAP 2010/0082333 A1, in view of Hildreth U.S. PAP 2012/0323565 A1.

Regarding claim 1 Al-Shammari teaches a method for named entity linking from the output of speech-to-text systems by reducing names to common sound codes (A method of stemming text and system therefore, see abstract), the method comprising: 
performing phonetic hashing and disambiguation that normalize common sounds and cause similar sounds to generate a same output (Text processing is a process that 
removing silent consonants (Removing these suffixes might create a need to modify the ending in one case that involves converting the ta'a maftooha to ta'a marboota, H is a silent consonant, see par. [0137]);
removing ending letters from longer names, thereby accounting for speech slurring that occurs with longer names (removing suffixes in Arabic words, see par. [0438]); 
and performing multiple attempts to resolve non-exact matches using a hierarchical matching system, starting with a strict mechanism, and proceeding sequentially through less strict mechanisms, wherein the hierarchical matching system provides a high resistance to false positives (performing a string-matching algorithm between the word and other words in the monolingual dictionary. If a match is detected, then a clustering rule is created and the new rule is added to the rules text file. The same process is performed with the infixes stored in another external text file, see par. [0139]).  
However Al-Shammari does not teach normalizing consonants sounds; removing vowels.
In a similar field of endeavor Hildreth teaches a method and system for analyzing text, see abstract. In step 420 the text is normalized. In this aspect of the invention each word in the text 120 is analyzed and reduced to a "normalized" word that is derived from and similar to the intended word 124. In one aspect of the method a normalized word is by removing letters in the word, see par. [0074]. The normalized word can be generated by removing all of the vowels in the word "thinking" Thus the normalized word would be "thnkg" It therefore does not matter if the word is spelt incorrectly with additional vowels to emphasize the word, see par. [0075].  This example shows why it is important that, for small words, not all of the vowels are removed as the two consonant normalized word "cl" could be either cool or call, see par. [0076].
It would have been obvious to one of ordinary skill in the art to combine the Al-Shammari invention with the teachings of Hildreth for the benefit of making the system more robust to misspelled words, see par. [0075].
Regarding claim 2 Hildreth teaches the method of claim 1, further comprising initializing data by breaking multiple word names into separate parts (a phonetic replacement of the at least one intended word, see par. [0054]).  
Regarding claim 3 Al-Shammari teaches the method of claim 1, further comprising normalizing text by removing spaces and making all text lowercase (where normalization involves transforming text to insure consistency. Some examples of this process include converting upper case letters to lower, see par. [0014]).  
Regarding claim 5 Al-Shammari teaches the method of claim 1, further comprising employing a partial match retrieval process (similarity measure is calculated by counting matching letters between word 1 and word 2, see par. [0141]).  
Regarding claim 8 Hildreth teaches the method of claim 1, further comprising normalizing 'x' sounds (consonant normalized words, see par. [0076]). 
claim 9 Hildreth teaches the method of claim 1, further comprising normalizing 'g' sounds (consonant normalized words, see par. [0076]).  

Regarding claim 10 Al-Shammari teaches the method of claim 1, further comprising employing a cleanup process that includes removing placeholder symbols, removing all punctuation, and removing all vowels (removing diacritics from letters, punctuations, or numbers, see par. [0014]; Hildreth teaches removing all of the vowels, see par. [0075]).  
Regarding claim 11 Al-Shammari teaches the method of claim 5, wherein the partial match retrieval process prioritizes unambiguous matches most highly, and treats matches according to a specific hierarchy with priority based on how much of the input text is consumed (similar words are words that achieve a normalized matching value of 1, see par. [0142]).  

Regarding claim 13 Al-Shammari teaches a system for named entity linking from the output of speech-to-text systems by reducing names to common sound codes, the system comprising: one or more processors; and a memory device storing a set of instructions that, when executed by the one or more processors (System 400 comprises a processor 402, a memory 408, a network interface (I/F) 404, a storage 412, an input/output device 406, and one or more hardware components 108 communicatively coupled via a bus 410 or other interconnection communication mechanism, see par. [0077]), causes the one or more processors to: 

perform phonetic hashing and disambiguation that normalize common sounds and cause similar sounds to generate a same output (Text processing is a process that includes tokenization, normalization, stop words removal, and stemming. Tokenization is breaking 
remove silent consonants (Removing these suffixes might create a need to modify the ending in one case that involves converting the ta'a maftooha to ta'a marboota, H is a silent consonant, see par. [0137]);
remove ending letters from longer names, thereby accounting for speech slurring that occurs with longer names (removing suffixes in Arabic words, see par. [0438]);
perform multiple attempts to resolve non-exact matches using a hierarchical matching system, starting with a strict mechanism, and proceeding sequentially through less strict mechanisms, wherein the hierarchical matching system provides a high resistance to false positives (performing a string-matching algorithm between the word and other words in the monolingual dictionary. If a match is detected, then a clustering rule is created and the new rule is added to the rules text file. The same process is performed with the infixes stored in another external text file, see par. [0139]).   
However Al-Shammari does not teach normalizing consonants sounds; removing vowels.
In a similar field of endeavor Hildreth teaches a method and system for analyzing text, see abstract. In step 420 the text is normalized. In this aspect of the invention each word in the text 120 is analyzed and reduced to a "normalized" word that is derived from and similar to the intended word 124. In one aspect of the method a normalized word is derived from the word in the text 120 by removing letters in the word, see par. [0074]. The normalized word can be generated by removing all of the vowels in the word "thinking" Thus the normalized word would be "thnkg" It therefore does not matter if the consonant normalized word "cl" could be either cool or call, see par. [0076].
It would have been obvious to one of ordinary skill in the art to combine the Al-Shammari invention with the teachings of Hildreth for the benefit of making the system more robust to misspelled words, see par. [0075].
Regarding claim 15 Al-Shammari teaches the system of claim 13, wherein the memory device stores a set of instructions that when executed by the one or more processors, further causes the one or more processors to employ a partial match retrieval process (similarity measure is calculated by counting matching letters between word 1 and word 2, see par. [0141]).  .  
Regarding claim 17 Hildreth teaches the system of claim 1, wherein the memory device stores a set of instructions that when executed by the one or more processors, further causes the one or more processors to normalize 'x' sounds (consonant normalized words, see par. [0076]).  
Regarding claim 18 Hildreth teaches the system of claim 13, wherein the memory device stores a set of instructions that when executed by the one or more processors, further causes the one or more processors to normalize 'g' sounds (consonant normalized words, see par. [0076]).  
Regarding claim 19 Al-Shammari teaches the system of claim 13, wherein the memory device stores a set of instructions that when executed by the one or more processors, further causes the one or more processors to employ a cleanup process that includes removing placeholder symbols, removing all punctuation, and removing all vowels (removing diacritics from letters, punctuations, or numbers, see par. [0014]; Hildreth teaches removing all of the vowels, see par. [0075]).  
claim 20 Al-Shammari teaches the system of claim 15, wherein the partial match retrieval process prioritizes unambiguous matches most highly, and treats matches according to a specific hierarchy with priority based on how much of the input text is consumed (similar words are words that achieve a normalized matching value of 1, see par. [0142]).    
Regarding claim 22 Al-Shammari teaches a system for identifying words or commands from audio information, the system comprising: 
one or more processors; and a memory device storing a set of instructions that, when executed by the one or more processors (System 400 comprises a processor 402, a memory 408, a network interface (I/F) 404, a storage 412, an input/output device 406, and one or more hardware components 108 communicatively coupled via a bus 410 or other interconnection communication mechanism, see par. [0077]), causes the one or more processors to: 

perform phonetic hashing and disambiguation that normalize common sounds and cause similar sounds to generate a same output (Text processing is a process that includes tokenization, normalization, stop words removal, and stemming. Tokenization is breaking the text into tokens, where normalization involves transforming text to insure consistency, see par. [0014]); 
remove silent consonants (Removing these suffixes might create a need to modify the ending in one case that involves converting the ta'a maftooha to ta'a marboota, H is a silent consonant, see par. [0137]);
remove ending letters from longer names, thereby accounting for speech slurring that occurs with longer names (removing suffixes in Arabic words, see par. [0438]). 

In a similar field of endeavor Hildreth teaches a method and system for analyzing text, see abstract. In step 420 the text is normalized. In this aspect of the invention each word in the text 120 is analyzed and reduced to a "normalized" word that is derived from and similar to the intended word 124. In one aspect of the method a normalized word is derived from the word in the text 120 by removing letters in the word, see par. [0074]. The normalized word can be generated by removing all of the vowels in the word "thinking" Thus the normalized word would be "thnkg" It therefore does not matter if the word is spelt incorrectly with additional vowels to emphasize the word, see par. [0075].  This example shows why it is important that, for small words, not all of the vowels are removed as the two consonant normalized word "cl" could be either cool or call, see par. [0076].
It would have been obvious to one of ordinary skill in the art to combine the Al-Shammari invention with the teachings of Hildreth for the benefit of making the system more robust to misspelled words, see par. [0075].
Regarding claim 23 Al Shammari teaches the system of claim 22, wherein the memory device stores a set of instructions that, when executed by the one or more processors, further causes the one or more processors to perform multiple attempts to resolve non-exact matches using a hierarchical matching system, starting with a strict mechanism, and proceeding sequentially through less strict mechanisms, wherein the hierarchical matching system provides a high resistance to false positives (performing a string-matching algorithm between the word and other words in the monolingual .  


Allowable Subject Matter
Claims 4, 6, 7, 12, 14, 16 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims are allowable because a search was made and no art was found which teaches creolizing the text, creolized text. Some art was found (see form 892) which points to creole text processing but none that teaches the concepts as laid out in the applicant’s specification.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent prior art available on form 892.
Gilberth teaches systems for named entity recognition which concerns phoneme normalization.
Bojja teaches named entity recognition in chat data which includes a feature extractor and does some French language processing.
Finkel discloses research on parsing and named entity recognition for improved natural language processing.
Noormamode discloses a paper for creation of a creole speech engine to support speech recognition in said language.
Rios discloses sentiment categorization in creole language which also includes NLP creole processing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711.  The examiner can normally be reached on Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656